Case: 17-14980     Date Filed: 09/05/2018   Page: 1 of 9


                                                              [DO NOT PUBLISH]



                   IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                 No. 17-14980
                             Non-Argument Calendar
                           ________________________

                             Agency No. A208-571-823



YE ENJIE,
a.k.a. Enjie Ye,

                                                                           Petitioner,

                                       versus

U.S. ATTORNEY GENERAL,

                                                                         Respondent.

                           ________________________

                       Petition for Review of a Decision of the
                            Board of Immigration Appeals
                             ________________________

                                (September 5, 2018)

Before MARTIN, JILL PRYOR, and EDMONDSON, Circuit Judges.



PER CURIAM:
                Case: 17-14980        Date Filed: 09/05/2018       Page: 2 of 9


       Ye Enjie (“Petitioner”), a native and citizen of China, petitions for review of

the order by the Board of Immigration Appeals (“BIA”) affirming the decision of

the Immigration Judge (“IJ”). The IJ’s decision denied asylum and withholding of

removal. 1 No reversible error has been shown; we deny the petition.

       We review only the decision of the BIA, except to the extent that the BIA

adopts expressly the IJ’s decision. Al Najjar v. Ashcroft, 257 F.3d 1262, 1284

(11th Cir. 2001). Because the BIA agreed expressly with the IJ’s reasoning in this

case, we review both the IJ’s and the BIA’s decisions. See id.

       We review fact determinations under the “highly deferential substantial

evidence test” whereby we “must affirm the BIA’s decision if it is ‘supported by

reasonable, substantial, and probative evidence on the record considered as a

whole.’” Adefemi v. Ashcroft, 386 F.3d 1022, 1026-27 (11th Cir. 2004) (en banc).

We “view the record evidence in the light most favorable to the agency’s decision

and draw all reasonable inferences in favor of that decision.” Id. at 1027. To

reverse a fact determination, we must conclude “that the record not only supports

reversal, but compels it.” Mendoza v. United States Att’y Gen., 327 F.3d 1283,

1287 (11th Cir. 2003).



1
  The IJ also denied relief under the Convention Against Torture. We will not address this claim,
however, because Petitioner failed to challenge this denial in his appeal to the BIA and has failed
to raise the issue on appeal. See Amaya-Artunduaga v. United States Att’y Gen., 463 F.3d 1247,
1250-51 (11th Cir. 2006); Sepulveda v. United States Att’y Gen., 401 F.3d 1226, 1228 n.2 (11th
Cir. 2005).
                                                2
              Case: 17-14980      Date Filed: 09/05/2018   Page: 3 of 9


      An alien may obtain asylum if he is a “refugee,” that is, a person unable or

unwilling to return to his county of nationality “because of persecution or a well-

founded fear of persecution on account of” a protected ground, including religion.

8 U.S.C. §§ 1101(a)(42)(A). The asylum applicant bears the burden of proving

statutory “refugee” status. Ruiz v. United States Att’y Gen., 440 F.3d 1247, 1257

(11th Cir. 2006). To do so, he must present “specific and credible evidence”

demonstrating that he (1) was persecuted in the past based on a protected ground,

or (2) has a well-founded fear that he will be persecuted in the future based on a

protected ground. Id.

      Petitioner alleges he suffered past persecution by the Chinese government on

account of his religion. Petitioner is a Christian and was a member of an

underground “house church” in China. In March 2015, Petitioner and nine fellow

churchgoers were arrested while attending a house church gathering. At the police

station, officers told the churchgoers they had been arrested for holding an illegal

religious gathering. The churchgoers were then placed together in a small cell with

a shared toilet. Petitioner’s parents later came to the police station and paid to

have Petitioner released.

      During Petitioner’s fifteen-day detention, officers provided the churchgoers

a small amount of food and water three times a day. Neither Petitioner nor his




                                           3
                 Case: 17-14980   Date Filed: 09/05/2018    Page: 4 of 9


fellow churchgoers were interrogated or beaten. Petitioner suffered no physical

injuries during his detention.

         Upon his release from confinement, officers required Petitioner to promise

not to attend illegal religious gatherings and ordered him to report weekly to the

police station. Petitioner reported weekly to the police station for about one

month; each meeting lasting about five minutes, and Petitioner was not harmed.

During the meetings, officers asked Petitioner about his religious activities, and

Petitioner reported falsely that he was no longer attending a house church. The

officers threatened Petitioner with severe punishment if he attended a house church

again.

         In May 2015, Petitioner moved to Guangzhou to live at a friend’s home.

When Petitioner failed to report to the police station, officers visited Petitioner’s

parents’ home two or three times a week inquiring about Petitioner’s whereabouts

and warning that Petitioner would be in trouble if found. The police last visited

Petitioner’s parents’ home in early 2016, just before Petitioner’s arrival in the

United States.

         Petitioner remained in Guangzhou for about six months. During that time,

Petitioner worked part time and said he was able to come and go freely. Petitioner

said he did not participate in house church activities while in Guangzhou because

he was unfamiliar with the city and could find no house church to attend.


                                           4
                Case: 17-14980       Date Filed: 09/05/2018       Page: 5 of 9


Petitioner then decided to leave China and arrived in the United States in February

2016.

        The IJ denied Petitioner’s application for asylum and for withholding of

removal. The IJ determined, in pertinent part, that the events Petitioner

complained of did not rise to the level of past persecution. The IJ also concluded

that Petitioner showed no objective well-founded fear of future persecution. The

BIA agreed with the IJ’s reasoning.

        After review, we conclude that substantial evidence supports the finding that

Petitioner demonstrated no past persecution; and we are not compelled to reverse

the decision. We have explained that persecution is an “extreme concept” that

“requires more than a few isolated incidents of verbal harassment or intimidation,

unaccompanied by any physical punishment, infliction of harm, or significant

deprivation of liberty.” Shi v. United States Att’y Gen., 707 F.3d 1231, 1235 (11th

Cir. 2013).

        Viewed cumulatively, the mistreatment Petitioner experienced is

insufficiently extreme to rise to the level of past persecution, particularly given the

absence of physical injury or threats of physical harm. 2 The mistreatment in this

case is on par with the abuse involved in Zheng v. United States Att’y Gen., 451
F.3d 1287 (11th Cir. 2006). In Zheng, we concluded that a petitioner suffered no

2
  The only physical harm Petitioner suffered was being struck unintentionally by the front door
as police entered the house church meeting.
                                                5
              Case: 17-14980     Date Filed: 09/05/2018   Page: 6 of 9


past persecution when he (1) was arrested for his involvement in Falun Gong; (2)

was detained for five days during which he was forced to watch and read anti-

Falun Gong materials, forced to stand in the sun for two hours, and required to

pledge not to practice Falun Gong under penalty of imprisonment, but was

otherwise unharmed; (3) lost his job; and (4) was subjected to periodic searches.
451 F.3d at 1290-91 (citing decisions in which incidents of detentions (including a

14-day detention), beatings, and deprivation of food constituted no persecution).

      That Petitioner’s fifteen-day detention was longer than the detention

involved in Zheng does not change the decision. Especially given that Petitioner

(like Zheng) remained physically unharmed during his detention, we are not

compelled to conclude that Petitioner’s detention rose to the level of persecution.

Cf. Niftaliev v. United States Att’y Gen., 504 F.3d 1211, 1217 (11th Cir. 2007)

(concluding that the cumulative effect of numerous beatings, arrests, searches, and

interrogations, which culminated in a fifteen-day detention during which petitioner

was deprived of food, beaten, and threatened at gunpoint, constituted persecution).

      The lack of specific physical harm suffered by Petitioner also distinguishes

this case from the circumstances involved in Shi v. United States Att’y Gen., 707
F.3d 1231 (11th Cir. 2013). The petitioner in Shi suffered these harms: (1) police

interrupted a gathering at a house church, confiscated the group’s bibles, and

arrested the churchgoers; (2) police detained petitioner for seven days; (3) police


                                          6
              Case: 17-14980     Date Filed: 09/05/2018    Page: 7 of 9


twice interrogated petitioner, during which they slapped him in the face, kicked his

chair out from under him, and threatened to beat him with a baton; and (4) police

handcuffed petitioner to an iron bar overnight outside in the rain, after which

petitioner became so sick that the police released him for fear he would die in

custody. 707 F.3d at 1232-33. We determined that the cumulative effect of these

harms compelled a finding of past persecution, focusing in particular on the

“singularly cruel” interrogation tactic of handcuffing petitioner overnight in the

rain and the resulting physical injuries. See id. at 1237-39.

      Petitioner argues -- based on language in the opinion in Kazemzadeh v.

United States Att’y Gen., 577 F.3d 1341 (11th Cir. 2009) -- that he suffered

persecution because he was forced to practice his faith in secret. In Kazemzadeh,

we -- facing a case where an Iranian Muslim had converted to Christianity, an act

punishable by death in Iran -- said that “having to practice religion underground to

avoid punishment is itself a form of persecution.” 577 F.3d at 1354. The level of

potential punishment for petitioner’s practicing Christianity was an important fact

in Kazemzadeh. Kazemzadeh did not decide -- and no court has construed

Kazemzadeh as establishing a hard-edged rule -- that evidence a petitioner has

practiced his faith underground to avoid some trouble is in itself always sufficient

to compel a finding of past persecution, that extreme concept that warrants asylum

relief. Instead, we concluded in Kazemzadeh only that the BIA and the IJ erred by


                                          7
              Case: 17-14980     Date Filed: 09/05/2018    Page: 8 of 9


failing to consider in that case all pertinent evidence (on fear of persecution based

on petitioner’s religion) submitted by the petitioner -- a person with a history of

political action that might also draw special attention to his religious conversion.

Id. at 1345, 1354. The case was remanded for consideration of certain evidence

and more fact finding.

      In this case, substantial evidence also supports a finding that Petitioner has

demonstrated no well-founded fear of future persecution based on his religious

activities. To show a well-founded fear of future persecution, Petitioner must

establish that his fear both is “subjectively genuine and objectively reasonable.”

Al Najjar, 257 F.3d at 1289. “[T]he objective prong can be fulfilled either by

establishing past persecution or that he or she has a good reason to fear future

persecution.” Id. (quotation omitted).

      Petitioner testified that he traveled from his hometown to Guangzhou,

remained there for six months without incident, obtained employment, and moved

about freely. Although Petitioner did not attend a house church while in

Guangzhou, he said it was because he was unfamiliar with the area, not because he

feared police interference. Since Petitioner left China, the police have not returned

to Petitioner’s parents’ house asking about him. Petitioners’ parents also continue

to live in the same hometown and have continued to practice their Christian faith

without interference. See Ruiz, 440 F.3d at 1259 (a petitioner’s claim of future


                                          8
               Case: 17-14980      Date Filed: 09/05/2018    Page: 9 of 9


persecution is undercut when the petitioner’s family remained unharmed in the

region).

      Petitioner points to the Department of State’s 2015 International Religious

Freedom Report, which reported incidents in which the Chinese government

tortured, abused, detained, and harassed members of both registered and

unregistered churches. But the report also stated that the restrictions on religious

freedom -- including participating in unregistered churches -- varies by region and

that some areas “tacitly approve of” unregistered church activities. Petitioner’s

evidence does not compel the conclusion that he will be subjected to future

persecution throughout China, if he returns.

      Substantial evidence supports the IJ’s and BIA’s decisions that Petitioner

was unentitled to asylum; and we are not compelled to reverse the decisions.

Petitioner’s failure to establish eligibility for asylum forecloses his eligibility for

withholding of removal. See Forgue v. United States Att’y Gen., 401 F.3d 1282,

1288 n.4 (11th Cir. 2005).

      PETITION DENIED.




                                            9